PER CURIAM.
From the present state of the record it is apparent that the minds of the parties never met upon many of the essentials necessary to constitute a lease. It appears that the parties discussed some of the terms of the proposed lease, and an appointment was made to meet, later on, at the office of a lawyer for the purpose of arranging such terms and, if agreed upon, to have a lease drawn. Before the time set, however, the lessor became dissatisfied with the responsibility of the proposed lessee and the matter fell through. Under such circumstances the brokers did not earn their commissions.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event.